Exhibit 10.13

 

AMENDMENT ONE

TO

ASSET PURCHASE AGREEMENT

 

This Amendment One to the Asset Purchase Agreement dated October 19, 2017
(“Agreement”) is made and entered into as of December 22, 2017 (“Effective
Date”), among Prism Technologies Group, Inc. and Amorphous Technologies
International, Inc.

 

Pursuant to Section 9.3 of the Asset Purchase Agreement, the Parties hereby
amend the Agreement as follows:

 

1.

The definition of Minimum Funding Requirement in Section 1.1 is deleted in its
entirety and replaced with the following:

 

“Minimum Funding Requirement” means a binding commitment, subject only to the
parties’ respective Rights to Unwind, by one or more Persons to invest, in the
aggregate, not less than $500,000 by March 31, 2018, provided that the Minimum
Funding Requirement may be satisfied by monthly installments agreed to in
writing by the Parties.

 

2.     Section 2.4 of the Agreement is deleted in its entirety and replaced with
the following:

 

Section 2.4. Seller’s Right to Unwind the Transaction. If the Minimum Funding
Requirement, including any monthly installments agreed to by the parties, is not
achieved, other than by reason of a material breach of this Agreement by Seller,
then Seller, at its option, shall have the right to unwind the transactions
contemplated by this Agreement (the “Right to Unwind”) in accordance with
Section 2.6. Seller’s Right to Unwind will expire on the tenth business day
following the date that the Minimum Funding Requirement, or a monthly
installment, is not achieved.

 

 

Prism Technologies Group, Inc. (“Seller”)

Amorphous Technologies International, Inc. (“Purchaser”)

By: /s/ L. Eric Loewe                            

By: /s/ Ricardo A. Salas                     

Date: December 22, 2017

Date:_December 22, 2017

   

 